 



Exhibit 10.3

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (this “Security Agreement”) dated as of
July 10, 2003 is by and among the parties identified as “Grantors” on the
signature pages hereto and such other parties as may become Grantors hereunder
after the date hereof (individually a “Grantor”, and collectively the
“Grantors”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the holders of the Secured Obligations
referenced below.

W I T N E S S E T H

          WHEREAS, a $50 million credit facility has been established in favor
of Orbital Sciences Corporation, a Delaware corporation (the “Borrower”),
pursuant to the terms of that Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) dated as of
the date hereof among the Borrower, the Guarantors identified therein, the
Lenders identified therein and Bank of America, N.A., as Administrative Agent;
and

          WHEREAS, this Security Agreement is required under the terms of the
Credit Agreement.

          NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

          1.     Definitions.

     (a)     Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Credit Agreement.

     (b)     The following terms shall have the meanings assigned thereto in the
Uniform Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, timber to be cut, Supporting Obligation and Tangible Chattel Paper.

     (c)     As used herein, the following terms shall have the meanings set
forth below:



       “Collateral” has the meaning provided in Section 2 hereof.    
     “Copyright License” means any written agreement of any Grantor, naming such
Grantor as licensor, granting any right under any Copyright including, without
limitation, any thereof referred to in Schedule 6.17 to the Credit Agreement.  
       “Copyrights” means (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation,

 



--------------------------------------------------------------------------------



 





  registrations, recordings and applications in the United States Copyright
Office including, without limitation, any thereof referred to in Schedule 6.17
to the Credit Agreement, and (b) all renewals thereof including, without
limitation, any thereof referred to in Schedule 6.17 to the Credit Agreement.  
       “Patent License” means any agreement, whether written or oral, of any
Grantor providing for the grant by or to such Grantor of any right to
manufacture, use or sell any invention covered by a Patent, including, without
limitation, any thereof referred to in Schedule 6.17 to the Credit Agreement.  
       “Patents” means (a) all letters patent of the United States or any other
country and all reissues and extensions thereof, including, without limitation,
any letters patent referred to in Schedule 6.17 to the Credit Agreement, and
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
including, without limitation, any thereof referred to in Schedule 6.17 to the
Credit Agreement.          “Secured Obligations” means, without duplication,
(i) all of the obligations of each Loan Party to the Lenders (including the L/C
Issuer and the Swing Line Lender) and the Administrative Agent under the Credit
Agreement and the other Loan Documents (including, but not limited to, any
interest accruing after the commencement of a proceeding by or against any Loan
Party under any Debtor Relief Laws, regardless of whether such interest is an
allowed claim under such proceeding), whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, howsoever
evidenced, created, held or acquired, whether primary, secondary, direct,
contingent, or joint and several, as such obligations may be amended, modified,
increased, extended, renewed or replaced from time to time, (ii) all of the
obligations owing by any Loan Party under any Swap Contract between such Loan
Party and any Lender or Affiliate of a Lender, whether now existing or hereafter
arising and (iii) all costs and expenses incurred in connection with enforcement
and collection of the obligations described in the foregoing clauses (i) and
(ii), including reasonable attorneys’ fees and the allocated cost of internal
counsel.          “Trademark License” means any agreement, written or oral, of
any Grantor providing for the grant by or to such Grantor of any right to use
any Trademark, including, without limitation, any thereof referred to in
Schedule 6.17 to the Credit Agreement.          “Trademarks” means (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and the goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise, including, without limitation, any thereof referred to in
Schedule 6.17 to the Credit Agreement, and (b) all renewals thereof.

2



--------------------------------------------------------------------------------



 





       “UCC” means the Uniform Commercial Code.          “Work” means any work
that is subject to copyright protection pursuant to Title 17 of the United
States Code.

          2.     Grant of Security Interest in the Collateral. To secure the
prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Grantor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):

      (a)   all Accounts;       (b)   all cash and currency;       (c)   all
Chattel Paper;       (d)   those Commercial Tort Claims identified on
Schedule 2(d) attached hereto;       (e)   all Copyrights;       (f)   all
Copyright Licenses;       (g)   all Deposit Accounts;       (h)   all Documents;
      (i)   all Equipment;       (j)   all Fixtures;       (k)   all General
Intangibles;       (l)   all Instruments;       (m)   all Inventory;       (n)  
all Investment Property;       (o)   all Letter-of-Credit Rights;       (p)  
all Patents;       (q)   all Patent Licenses;

3



--------------------------------------------------------------------------------



 

      (r)   all Software;       (s)   all Supporting Obligations;       (t)  
all Trademarks;       (u)   all Trademark Licenses;       (v)   all other
personal property of such Grantor of whatever type or description; and       (w)
  to the extent not otherwise included, all Accessions and all Proceeds of any
and all of the foregoing.



       Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to the
following (the “Excluded Property”): (i) any Property that is subject to a Lien
permitted under Section 8.01(i) or Section 8.01(b) pursuant to documents that
prohibit such Grantor from granting any other Liens in such Property and
(ii) any lease, license or other contract if the grant of a security interest in
such lease, license or contract in the manner contemplated by this Security
Agreement is prohibited by the terms of such lease, license or contract or by
law and would result in the termination of, or any claim for damages or the
availability of any other remedial action under, such lease, license or
contract, but only to the extent that such prohibition is not rendered
ineffective pursuant to the UCC or any other applicable law (including Debtor
Relief Laws) or principles of equity.

          Each Grantor and the Administrative Agent, on behalf of the holders of
the Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

          3.     Provisions Relating to Accounts.

          (a)     Anything herein to the contrary notwithstanding, each of the
Grantors shall remain liable under each of its Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account. Neither the Administrative Agent nor any holder of the
Secured Obligations shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Security
Agreement or the receipt by the Administrative Agent or any holder of the
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of the Secured Obligations be
obligated in any manner to perform any of the obligations of a Grantor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received

4



--------------------------------------------------------------------------------



 



by it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
that may have been assigned to it or to which it may be entitled at any time or
times.

          (b)     At any time after the occurrence and during the continuation
of an Event of Default, following notification to the Grantors, the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

     4.     Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations that:



       (a)     Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.    
     (b)     Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
holders of the Secured Obligations, in the Collateral of such Grantor and, when
properly perfected by filing, shall constitute a valid perfected security
interest in such Collateral, to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens.          (c)     Types of Collateral. None of the Collateral
consists of, or is the Accessions or the Proceeds of, As-Extracted Collateral,
Consumer Goods, Farm Products, Manufactured Homes, or timber to be cut.    
     (d)     Accounts. (i) Each Account of such Grantor and the papers and
documents relating thereto are genuine and in all material respects what they
purport to be, (ii) each Account of such Grantor arises out of (A) a bona fide
sale of goods sold and delivered by such Grantor (or is in the process of being
delivered) or (B) services theretofore actually rendered by such Grantor to, the
account debtor named therein and (iii) no surety bond was required or given in
connection with any Account of such Grantor or the contracts or purchase orders
out of which they arose.          (e)     Inventory. No Inventory of such
Grantor is held by any Person other than such Grantor pursuant to consignment,
sale or return, sale on approval or similar arrangement.    
     (f)     Copyrights, Patents and Trademarks.



       (i)     Schedule 6.17 to the Credit Agreement includes all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses
registered or pending registration with the United States Copyright Office or
United States Patent and Trademark Office and owned by any

5



--------------------------------------------------------------------------------



 





       Grantor in its own name, or to which such Grantor has a right to use, as
of the date hereof.          (ii)     To such Grantor’s knowledge, each material
Copyright, Patent and Trademark of such Grantor is valid, subsisting, unexpired,
enforceable and has not been abandoned.          (iii)     Except as set forth
in Schedule 6.17 to the Credit Agreement, as of the date hereof, none of the
material Copyrights, Patents and Trademarks of such Grantor is the subject of
any licensing agreement or similar agreement.          (iv)     To such
Grantor’s knowledge, no holding, decision or judgment has been rendered by any
Governmental Authority that would limit, cancel or question the validity of any
material Copyright, Patent or Trademark of such Grantor.          (v)     No
action or proceeding is pending seeking to limit, cancel or question the
validity of any material Copyright, Patent or Trademark of such Grantor, or
that, if adversely determined, could reasonably be expected to have a material
adverse effect on the value of such Copyright, Patent or Trademark.    
     (vi)     All applications pertaining to the material Copyrights, Patents
and Trademarks of such Grantor have been duly and properly filed, and all
registrations or letters of patent pertaining to such Copyrights, Patents and
Trademarks have been duly and properly filed and issued.

          5.     Covenants. Each Grantor covenants that, so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated, such Grantor shall:



       (a)     Other Liens. Defend the Collateral against the claims and demands
of all other parties claiming an interest therein other than Permitted Liens.  
       (b)     Instruments/Tangible Chattel Paper/Documents. If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral shall be stored or shipped subject to a Document,
(i) ensure that such Instrument, Tangible Chattel Paper or Document is either in
the possession of such Grantor at all times or, if requested by the
Administrative Agent, is immediately delivered to the Administrative Agent, duly
endorsed in a manner satisfactory to the Administrative Agent and (ii) ensure
that any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.          (c)     Perfection of
Security Interest. Execute and deliver to the Administrative Agent such
agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Administrative Agent may reasonably request) and do all such other

6



--------------------------------------------------------------------------------



 





  things as the Administrative Agent may reasonably deem necessary, appropriate
or convenient (i) to assure to the Administrative Agent the effectiveness and
priority of its security interests hereunder, including (A) such instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Schedule 5(f)(i) attached hereto, (C) with regard to Patents, a Notice of Grant
of Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Schedule 5(f)(ii) attached hereto and (D) with
regard to Trademarks, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of
Schedule 5(f)(iii) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. To that end, each Grantor
authorizes the Administrative Agent to file one or more financing statements
(which may describe the collateral as “all assets” or “all personal property”)
disclosing the Administrative Agent’s security interest in any or all of the
Collateral of such Grantor without such Grantor’s signature thereon, and further
each Grantor also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other Person whom the Administrative
Agent may designate, as such Grantor’s attorney-in-fact with full power and for
the limited purpose to sign in the name of such Grantor any such amendments and
supplements, notices or any similar documents that in the Administrative Agent’s
reasonable discretion would be necessary, appropriate or convenient in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable so
long as the Secured Obligations remain unpaid and until the commitments relating
thereto shall have been terminated. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Collateral of any Grantor or any part thereof, or to any of
the Secured Obligations, such Grantor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent in its
sole discretion reasonably deems necessary, appropriate or convenient to
preserve, protect and enforce the security interests of the Administrative Agent
under the law of such other jurisdiction (and, if a Grantor shall fail to do so
promptly upon the request of the Administrative Agent, then the Administrative
Agent may execute any and all such requested documents on behalf of such Grantor
pursuant to the power of attorney granted hereinabove). If any Collateral of a
Grantor is in the possession or control of such Grantor’s agents and the
Administrative Agent so requests, such Grantor agrees to notify such agents in
writing of the Administrative Agent’s security interest therein and, upon the
Administrative Agent’s request, instruct them to hold all such Collateral for
the ac count of the holders of the Secured Obligations and subject to the
Administrative Agent’s instructions. Each Grantor agrees to mark its books and
records to reflect the security interest of the Administrative Agent in the
Collateral.

7



--------------------------------------------------------------------------------



 





       (d)     Control. Execute and deliver all agreements, assignments,
instruments or other documents as the Administrative Agent shall reasonably
request for the purpose of obtaining and maintaining control within the meaning
of the UCC with respect to any Collateral consisting of Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.    
     (e)     Collateral held by Warehouseman, Bailee, etc. If requested by the
Administrative Agent, if any material amount of Collateral is at any time in the
possession or control of a warehouseman, bailee, agent or processor of such
Grantor, (i) notify the Administrative Agent of such possession or control,
(ii) notify such Person of the Administrative Agent’s security interest in such
Collateral, (iii) instruct such Person to hold all such Collateral for the
Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (iv) use its best efforts to obtain an acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.          (f)     [Intentionally Reserved].          (g)     Covenants
Relating to Copyrights. (i) Not do any act or knowingly omit to do any act
whereby any material Copyright of such Grantor may become invalidated or
injected into the public domain; (ii) notify the Administrative Agent promptly
if it knows that any material Copyright of such Grantor may become injected into
the public domain or of any adverse determination or development regarding such
Grantor’s ownership of any such Copyright or its validity; (C) take all
necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each material Copyright owned by such
Grantor including, without limitation, filing of applications for renewal where
necessary; and (D) promptly notify the Administrative Agent of any material
infringement of any material Copyright of such Grantor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.          (h)     Covenants
Relating to Patents and Trademarks.



       (i)     With respect to each material Trademark of such Grantor,
(A) continue to use such Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, unless such Grantor determines, in its
reasonable business judgment, that such Trademark is no longer necessary or
appropriate for use in its business, (B) maintain as in the past the quality of
products and services offered under such Trademark, (C) employ such Trademark
with the appropriate notice of registration, if registered, (D) not adopt or use
any mark that is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the holders of the
Secured Obligations, shall obtain a perfected security interest in such mark
pursuant to

8



--------------------------------------------------------------------------------



 





  this Security Agreement, and (E) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
such Trademark may become invalidated.          (ii)     Not do any act, or omit
to do any act, whereby any material Patent of such Grantor may become abandoned.
         (iii)     Notify the Administrative Agent promptly if it knows that any
application or registration relating to any of its material Patents or
Trademarks may become abandoned, or of any adverse determination or development
regarding such Grantor’s ownership of any material Patent or Trademark or its
right to register the same or to keep and maintain the same.    
     (iv)     Take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of its material Patents
and Trademarks, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.    
     (v)     Promptly notify the Administrative Agent after it learns that any
material Patent or Trademark included in the Collateral is infringed,
misappropriated or diluted by a third party and take such actions as it shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.



       (i)     Commercial Tort Claims.



       (i)     Promptly notify the Administrative Agent in writing of the
initiation of any Commercial Tort Claim before any Governmental Authority by or
in favor of such Grantor or any of its Subsidiaries.          (ii)     Execute
and deliver such statements, documents and notices and do and cause to be done
all such things as the Administrative Agent may reasonably deem necessary,
appropriate or convenient, or as are required by law, to create, perfect and
maintain the Administrative Agent’s security interest in any such Commercial
Tort Claim.

             6.     Advances by Holders of the Secured Obligations. On failure
of any Grantor to perform any of the covenants and agreements contained herein,
the Administrative Agent may, at its sole option and in its sole discretion,
perform the same and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures that the
Administrative Agent may make for the protection of the security hereof or that
may be compelled to make by operation of law. All such sums and amounts so
expended shall be

9



--------------------------------------------------------------------------------



 



repayable by the Grantors on a joint and several basis (subject to Section 23
hereof) promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate specified in Section 2.08 of the
Credit Agreement for Base Rate Loans. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any default under
the terms of this Security Agreement, the other Loan Documents or any other
documents relating to the Secured Obligations. The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Grantor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

          7.     Remedies.

          (a)     General Remedies. Upon the occurrence of an Event of Default
and during the continuation thereof, the Administrative Agent and the holders of
the Secured Obligations shall have, in addition to the rights and remedies
provided herein, in the Loan Documents, in any other documents relating to the
Secured Obligations, or by law (including, without limitation, levy of
attachment and garnishment), the rights and remedies of a secured party under
the UCC of the jurisdiction applicable to the affected Collateral. In addition
to all other sums due the Administrative Agent and the holders of the Secured
Obligations with respect to the Secured Obligations, the Grantors shall pay the
Administrative Agent and each of the holders of the Secured Obligations all
reasonable documented costs and expenses incurred by the Administrative Agent or
any such holder of the Secured Obligations, including, but not limited to,
reasonable attorneys’ fees, the allocated cost of internal counsel and court
costs, in obtaining or liquidating the Collateral, in enforcing payment of the
Secured Obligations, or in the prosecution or defense of any action or
proceeding by or against the Administrative Agent or the holders of the Secured
Obligations or the Grantors concerning any matter arising out of or connected
with this Security Agreement, any Collateral or the Secured Obligations,
including, without limitation, any of the foregoing arising in, arising under or
related to a case under the Bankruptcy Code. The Administrative Agent and the
holders of the Secured Obligations shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by law, any holder of the Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable law, the Administrative Agent
and the holders of the Secured Obligations may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent and the holders of the Secured
Obligations may further postpone such sale by announcement made at such time and
place.

          (b)     Remedies relating to Accounts. Upon the occurrence of an Event
of Default and during the continuation thereof, whether or not the
Administrative Agent has

10



--------------------------------------------------------------------------------



 



exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Administrative Agent and the holders of the
Secured Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Administrative Agent and
the holders of the Secured Obligations from and against all liabilities,
damages, losses, actions, claims, judgments, costs, expenses, charges and
reasonable attorneys’ fees (including the allocated cost of internal counsel)
suffered or incurred by the Administrative Agent or the holders of the Secured
Obligations (each, an “Indemnified Party”) because of the maintenance of the
foregoing arrangements except as relating to or arising out of the gross
negligence or willful misconduct of an Indemnified Party or its officers,
employees or agents. In the case of any investigation, litigation or other
proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

          (c)     Access. In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises owned by any Grantor without cost or charge to the Administrative
Agent, and use the same, together with materials, supplies, books and records of
the Grantors for the purpose of collecting and liquidating the Collateral, or
for preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

          (d)     Nonexclusive Nature of Remedies. Failure by the Administrative
Agent or the holders of the Secured Obligations to exercise any right, remedy or
option under this Security Agreement, any other Loan Document, any other
documents relating to the Secured Obligations, or as provided by law, or any
delay by the Administrative Agent or the holders of the Secured Obligations in
exercising the same, shall not operate as a waiver of any such

11



--------------------------------------------------------------------------------



 



right, remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the holders of the Secured Obligations shall only be
granted as provided herein. To the extent permitted by law, neither the
Administrative Agent, the holders of the Secured Obligations, nor any party
acting as attorney for the Administrative Agent or the holders of the Secured
Obligations, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. The rights and remedies of the Administrative
Agents and the holders of the Secured Obligations under this Security Agreement
shall be cumulative and not exclusive of any other right or remedy that the
Administrative Agent or the holders of the Secured Obligations may have.

          (e)     Deficiency. In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the holders of the Secured Obligations are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency
(subject to Section 23 hereof), together with interest thereon at the Default
Rate specified in Section 2.08 of the Credit Agreement for Base Rate Loans,
together with the costs of collection and reasonable attorneys’ fees (including
the allocated cost of internal counsel). Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

          8.     Rights of the Administrative Agent.

          (a)     Power of Attorney. In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the holders of the Secured Obligations, and each of its
designees or agents, as attorney-in-fact of such Grantor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:



       (i)     to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Collateral, all as the Administrative
Agent may reasonably deem appropriate;          (ii)     to commence and
prosecute any actions at any court for the purposes of collecting any of the
Collateral from any third party and enforcing any other right in respect
thereof;          (iii)     to defend, settle or compromise any action brought
by any third party and, in connection therewith, give such discharge or release
as the Administrative Agent may reasonably deem appropriate;    
     (iv)     to receive, open and dispose of mail addressed to a Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral on behalf of and
in the name of such Grantor, or securing, or relating to such Collateral;

12



--------------------------------------------------------------------------------



 





       (v)     to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;    
     (vi)     to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;          (vii)     to receive payment of and receipt for any
and all monies, claims, and other amounts due and to become due at any time in
respect of or arising out of any Collateral;          (viii)     to adjust and
settle claims under any insurance policy relating thereto;          (ix)     to
execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;    
     (x)     to institute any foreclosure proceedings that the Administrative
Agent may reasonably deem appropriate; and          (xi)     to do and perform
all such other acts and things as the Administrative Agent may reasonably deem
appropriate or convenient in connection with the Collateral.

          This power of attorney is a power coupled with an interest and shall
be irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

          (b)     The Administrative Agent’s Duty of Care. Other than the
exercise of reasonable care to assure the safe custody of the Collateral while
being held by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that the Grantors shall be responsible for preservation of
all rights in the Collateral, and the Administrative Agent shall

13



--------------------------------------------------------------------------------



 



be relieved of all responsibility for the Collateral upon surrendering it or
tendering the surrender of it to the Grantors. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Collateral. In the event of a
public or private sale of Collateral pursuant to Section 7 hereof, the
Administrative Agent shall have no obligation to clean, repair or otherwise
prepare the Collateral for sale.

          9.     Rights of Required Lenders. All rights of the Administrative
Agent hereunder, if not exercised by the Administrative Agent, may be exercised
by the Required Lenders.

          10.     Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the holders of the Secured Obligations in cash or
its equivalent, will be applied in reduction of the Secured Obligations in the
order set forth in Section 9.03 of the Credit Agreement, and each Grantor
irrevocably waives the right to direct the application of such payments and
proceeds and acknowledges and agrees that the Administrative Agent shall have
the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

          11.     Continuing Agreement.

          (a)     This Security Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated (other than any contingent indemnification
obligations under the Loan Documents that are not yet due and payable). Upon
such payment and termination, this Security Agreement and the liens and security
interests of the Administrative Agent hereunder shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Grantors, authorize, execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination. Notwithstanding the foregoing, all releases and
indemnities provided hereunder shall survive termination of this Security
Agreement.

          (b)     This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any holder of the Secured
Obligations as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including, without limitation, attorneys’ fees, the allocated cost
of internal counsel

14



--------------------------------------------------------------------------------



 



and disbursements) incurred by the Administrative Agent or any holder of the
Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.

          12.     Amendments and Waivers. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.

          13.     Successors in Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns;
provided, however, that none of the Grantors may assign its rights or delegate
its duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement. To the fullest extent permitted by law, each Grantor
hereby releases the Administrative Agent and each holder of the Secured
Obligations, their respective successors and assigns and their respective
officers, attorneys, employees and agents, from any liability for any act or
omission or any error of judgment or mistake of fact or of law relating to this
Security Agreement or the Collateral, except for any liability arising from the
gross negligence or willful misconduct of the Administrative Agent or such
holder, or their respective officers, attorneys, employees or agents.

          14.     Notices. All notices required or permitted to be given under
this Security Agreement shall be given as provided in Section 11.02 of the
Credit Agreement.

          15.     Counterparts. This Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.

          16.     Headings. The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.

          17.     Governing Law; Submission to Jurisdiction; Venue.

     (a)     THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS SECURITY
AGREEMENT, THE

15



--------------------------------------------------------------------------------



 



BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

          18.     Waiver of Right to Trial by Jury.

          EACH PARTY TO THIS SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS SECURITY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

          19.     Severability. If any provision of this Security Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

          20.     Entirety. This Security Agreement, the other Loan Documents
and the other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

          21.     Survival. All representations and warranties of the Grantors
hereunder shall survive the execution and delivery of this Security Agreement,
the other Loan Documents and the other documents relating to the Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

16



--------------------------------------------------------------------------------



 



          22.     Other Security. To the extent that any of the Secured
Obligations are now or hereafter secured by property other than the Collateral
(including, without limitation, real property and securities owned by a
Grantor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the holders of the Secured Obligations
under this Security Agreement, under any of the other Loan Documents or under
any other document relating to the Secured Obligations.

          23.     Joint and Several Obligations of Grantors.

          (a)     Subject to subsection (c) of this Section 23, each of the
Grantors is accepting joint and several liability hereunder in consideration of
the financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

          (b)     Subject to subsection (c) of this Section 23, each of the
Grantors jointly and severally hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other Grantors with respect to the payment and performance of all of the
Secured Obligations arising under this Security Agreement, the other Loan
Documents and any other documents relating to the Secured Obligations, it being
the intention of the parties hereto that all the Secured Obligations shall be
the joint and several obligations of each of the Grantors without preferences or
distinction among them.

          (c)     Notwithstanding any provision to the contrary contained
herein, in any other of the Loan Documents or in any other documents relating to
the Secured Obligations, the obligations of each Guarantor under the Credit
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law.

[Signature Pages Follow]

17



--------------------------------------------------------------------------------



 



          Each of the parties hereto has caused a counterpart of this Security
Agreement to be duly executed and delivered as of the date first above written.

          GRANTORS:   ORBITAL SCIENCES CORPORATION,     a Delaware corporation  
    By:   /s/ Michael R. Williams        

--------------------------------------------------------------------------------

    Name: Michael R. Williams     Title: Senior Vice President and Treasurer

Accepted and agreed to as of the date first above written.

Bank of America, N.A., as Administrative Agent

      By:   /s/ Michael Brashler    

--------------------------------------------------------------------------------

Name: Michael Brashler Title: Vice President

 



--------------------------------------------------------------------------------



 



SCHEDULE 2(d)

COMMERCIAL TORT CLAIMS

None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(i)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

     Please be advised that pursuant to the Security Agreement dated as of July
10, 2003 (as the same may be amended, modified, extended or restated from time
to time, the “Security Agreement”) by and among the Grantors party thereto (each
an “Grantor” and collectively, the “Grantors”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon, the copyrights and copyright
applications shown on Schedule 1 attached hereto to the Administrative Agent for
the ratable benefit of the holders of the Secured Obligations.

          The undersigned Grantor and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest in the copyrights and copyright applications set forth on
Schedule 1 attached hereto (i) may only be terminated in accordance with the
terms of the Security Agreement and (ii) is not to be construed as an assignment
of any copyright or copyright application.

    Very truly yours,

--------------------------------------------------------------------------------

[Grantor]   By:    

--------------------------------------------------------------------------------

Name: Title:

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

      By:      

--------------------------------------------------------------------------------

  Name:     Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

          Please be advised that pursuant to the Security Agreement dated as of
July 10, 2003 (the “Security Agreement”) by and among the Grantors party thereto
(each an “Grantor” and collectively, the “Grantors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the holders of the
Secured Obligations referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the patents and patent
applications set forth on Schedule 1 attached hereto to the Administrative Agent
for the ratable benefit of the holders of the Secured Obligations.

          The undersigned Grantor and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest in the patents and patent applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
patent or patent application.

    Very truly yours,

--------------------------------------------------------------------------------

[Grantor]     By:    

--------------------------------------------------------------------------------

Name: Title:

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

      By:      

--------------------------------------------------------------------------------

  Name:     Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

     Please be advised that pursuant to the Security Agreement dated as of July
10, 2003 (the “Security Agreement”) by and among the Grantors party thereto
(each an “Grantor” and collectively, the “Grantors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the holders of the
Secured Obligations referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the trademarks and
trademark applications set forth on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

          The undersigned Grantor and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest in the trademarks and trademark applications set forth on
Schedule 1 attached hereto (i) may only be terminated in accordance with the
terms of the Security Agreement and (ii) is not to be construed as an assignment
of any trademark or trademark application.

    Very truly yours,

--------------------------------------------------------------------------------

[Grantor]   By:    

--------------------------------------------------------------------------------

Name: Title:

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

      By:      

--------------------------------------------------------------------------------

  Name:     Title:    

 